Title: From John Quincy Adams to Abigail Smith Adams, 2 May 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 18.
St: Petersburg 2. May 1811.

The religious ceremony of which in my last Letter I gave you an account, began at Midnight and terminated between three and four in the morning.—It was accompanied by a Salute of 21. Guns fired from the Fortress, two or three times, at particular stages of the performance—This was conformable to the customary practice; which always ushers in Easter day at St: Petersburg with an expence of gunpowder and a volume of Sound, equal to that which in the good Town of Boston, introduces our Independence-Day—This is only one of many particulars in which there are characteristic resemblances in the celebration of the two days—Thus, for example, they are both days of military Parade—At ten in the morning the Emperor reviewed all the troops then in this Metropolis, amounting to more than thirty thousand Men—Our military exhibitions are not so numerous, nor so splendid; but of these thirty thousand heroes, how many may never stand again to be reviewed on Easter-day!
In front of the Imperial Winter-Palace is a large and Magnificent Square, connected by a public walk in front of the Admiralty, with another square equally spacious and magnificent; In the centre of which is the marble Church of St: Isaac; with the incomparable equestrian Statue of Peter the Great before it, and further on in the same line a Bridge of Boats crossing the Neva, and the commencement of the Granit-sided Quay, which is one of the wonders of the reign of Catherine.—A minute and sufficiently correct description of all these objects is contained in Porter’s sketches, which in one of your letters to me, you mention having read.—It is on these two Squares that the troops are drawn up, when reviewed by the Emperor, which he usually does every Sunday morning; but with peculiar solemnity on Easter-day—But besides the splendor of appearance derived from this Parade, the Square of St: Isaac on these occasions is the scene of all the popular amusements which enliven the festivities of the Season—A number of slight buildings are erected on one side of the Square, in which from Easter-day untill and including the ensuing Sunday, continual exhibitions during the day-time are presented of Rope-dancers, Chinese-Shadows, puppet-shows, mechanical and optical representations, strange animals, and the like delights of the Populace, to the successive Crowds of People, who can afford a few copeeks for admission to each of these places of entertainment—And to some of these temporary theatres, there are adjoined, an external stage or Balcony, upon which Punch and his wife, Jack-Pudding and Merry-Andrew occasionally sally from within, to allure by their antic tricks and the delicious sample of their Sports, the wavering Prudence of the simple youths, whose parsimony struggles with their love of pleasure, and whose Copeeks still linger in their pockets.—On each side of the Church are raised a number of Swings and Whirligigs, filled by a succession of men, women and children who keep them in perpetual motions—The Swings consist of a suspended plank upon which three or four persons sit side by side, while at upon each end of them stands a man or woman, who by the alternate pressure of their own weight keep the vibration constant from side to side, untill weariness puts an end to their sport.—The Whirligigs are cross bars something like the wings of a wind-mill, with a large chair, or bucket suspended at the ends of each bar; in each of which two or three persons are seated, and which are swung round perpendicularly by machinery.—Twenty or thirty of these two sorts of machines are ranged along close to one another, and intermixed together, which from Noon to Sun-set of every day, are incessantly whirling and balancing, all together, and as one set of the occupiers tires, instantly filled with another—Beyond them, on the side of the Equestrian Statue, are two sliding hills, another of the amusements peculiar to this Country.—At the amusements of the Butter-week, which are in February, they are erected on the river, and are called ice-hills—an accurate description of them is given of them in Porter’s 15th: letter, and they have indeed so often been described that I shall spare you the repetition of the same thing here—At Easter–time the Ice upon the river is usually so much weakened, and the weather in the day time so warm, that the real Ice–Hills can no longer be enjoyed—But so fascinating is this pastime to the common People here, that they substitute these artificial Imitations of the Ice-hills in their stead—The Construction of the Stages is the same—But the inclined planes down which they slide, and the flat between the Stages at their feet, are laid with Planks, and the sledges upon which the Sliders go down are upon little wheels or rollers, confined on each side by a small channel in which they must run.—Of these Sports, only the lowest classes of the People partake; but every afternoon during the week, the People of better condition, that is every body who owns or can hire a Carriage, ride in procession round the two Squares for two or three hours, beholding all these amusements of the nobility, and at the same time exhibiting themselves, and their Carriages, and Liveries and Horses, in Spectacle to one Another—The Imperial family occasionally appear two or three times every year in these processions, and the Emperor himself sometimes attends them on horseback.
On Monday, the day after Easter, a levee or Diplomatic Circle is held by the Emperor, at the Winter Palace, where according to the appropriate phrase of Etiquette, he and the Imperial family receive the felicitations of the foreign Ministers.—Felicitations for what? do you ask?—For the Resurrection of Christ: to the celebration of which all these festivities are devoted—In all the religious ceremonies and in all the traditionary usages of this Week, there is some allusion to that great event.—The kiss promiscuous, so disgusting to Porter, and so delightful to Carr, (for these two British travellers, both rapturous sentimentalists, were very differently affected by a fashion, which custom here soon flatters into indifference as much to those who behold, as to those who practice it)_this kiss which levels all distinctions both of rank and sex, and which the Imperial Consort of Russia must in the rigour of principle bestow upon the meanest moozhik who presents her an egg, is nothing more than a recognition of that universal equality and brotherhood which Jesus came to proclaim to the whole human race; and as to the egg, which puzzles all the travellers so much to account for, what more expressive emblem could have been chosen to express that eternal life, bursting from the shell of mortality, of which the Resurrection of Jesus was the first fruit, and the most precious pledge?—The custom of giving eggs, is as universal as that of kissing—Servants give them to their masters—Friends interchange them with one another, and it is an act of delicate gallantry from a Gentleman to a Lady—On presenting the egg, the giver pronounces the words “Christos Voskrest”—Christ is risen—to which the receiver answers “Voistinnoi Voskrest”—He is indeed risen; and then the salutation succeeds. The common people who can afford no more, give real, hard boiled hens eggs, with the shells dyed red—But persons in easier circumstances give artificial eggs, of paste-board, wood, glass, marble, porcellain, candied sugar, and in short of almost every material that can be fashioned into the shape—Boxes of Sugar-plums assume this form in presents for children, much to the entertainment of master Charles; and it can take even the shape of a Lady’s work-bag; not to call it on so serious an occasion a Ridicule—The windows of innumerable shops in the City are decorated with multitudes of these artificial eggs, of various sizes, suspended by silk ribbons of all the gaudy Colours, and of various prices from five Copeeks to a hundred rubles—They are also hawked about the streets by the Carriers of Ginger Bread, and sugar-candy—In short these objects are so multiplied at these times before the eyes of a Stranger to the Custom, that he would almost be induced to believe that in Russia, breeding eggs, and kissing, was the business of human life.
On Easter-day the seven-weeks Fast is at an end. Many of those whose abstemiousness has been carried to an excess which physical Nature can scarcely support, now plunge into the other excess, of bestial gluttony and drunkenness. The habits of intoxications to which the Russian Populace are addicted, have often been noticed—It is the natural vice of those who have not the means of indulging others.—But there is a singular character of harmlessness in the ebriety of this People—Among the multitudes whom I daily meet staggering and sprawling about the Streets, I have never witnessed any thing like a fray, and scarcely ever any thing like a brawl—This quietude is partly owing to the submissive Spirit of the Nation, and partly to the rigorous vigilance of the Police—Every Police officer, of the lowest class has the privilege of using the cudgel over the backs of the populace at discretion; and so faithfully is the privilege exercised, and so numerous are the Police–Officers, that on the slightest symptom of disorder by a moozhik in the Streets, he receives the immediate admonition of a severe bastonade, from some little, spare green-coated Beadle, who seems as if to start out of the ground for that single purpose, administers the discipline without speaking a word, and then vanishes with as little noise as he appeared. The regularity and absolute power of the Police is equally visible in the tranquility with which the crowds of People assembled at the Sports disperse immediately after Sun-set—In the course of half an hour the sliding-hills are deserted, the Whirligigs and Swings are emptied and unmoveable, the hundreds and even thousands of equipages have retired, the bustle of the throng has given place to silence and Solitude, and the Square just swarming with festive myriads is as quiet and unfrequented as the Streets of an American City On a Sunday.—The change of its appearance after the close of the Holidays is still more remarkable—In twenty-four hours the Sliding-hills, the whirligigs, the Swings and the Theatres have all disappeared, the Square resumes its customary appearance, and not a trace remains of the motley multitudes which have been eight-days reveling upon it.
Besides the Great Lent, before Easter, there are three other fasting terms in the course of the year—One called the Fast of St: Peter—thirty–one days in May and June—One from the 1st: to the 15th: of August, called the Fast of the Mother of God—and the fourth from the 15th: of November to Christmas day—They are not quite so rigorously kept as the great one, but they are all preceded and followed by one or more days of festivity and intemperance.
Thus much for Russian Holidays and Fasts—If you incline to slumber over this account of them, or any other of my frequent letters, I can only beg you to consider them as apologies for repeating to you as often as possible, that we are well, and ever faithfully your’s.
A.